DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This office action is responsive to the communication filed on 10/04/2022. As an initial matter, the 35 USC 112 rejections on claims 9 and 15 set forth in the previous office action have been withdrawn in view of Applicant's amendments and arguments.  However the amendment does not overcome objection on claim 13, and thereby the previous objection is maintained. 
Applicant's arguments regarding the 35 USC 103 rejections with respect to amended claims  have been fully considered but they are not persuasive.
Applicant argues in page 8 RE that “the Examiner cites the Daniels reference as disclosing a transducer, which it does not.”. In response the examiner contests that this appears to be Applicant’s own conclusion rather than evidence. Here the claim does not even require “a transducer”. Therefore it is not clear why Daniel needs to teach for “a transducer”. In contrary Daniel clearly teaches a set of transceivers in Fig 5, [0107] “The network adapter 510 thus can include the mechanical, electrical and signaling circuitry needed to connect the computing device 500 to the network. Illustratively, the network can be embodied as an Ethernet network or a WiFi network. A client can communicate with the computing device over the network by exchanging discrete frames or packets of data according to predefined protocols, e.g., TCP/IP.”, wherein the required circuitry included in the network adaptors for sending and receiving data to/from a client device or mobile stations over the network indicates a set of transceivers, standing for transmitter-receiver, inherent in any network enabled device. For example see Huston [0079] “The radio module 235 may include hardware such as network modems, wireless receiver or transceiver electronics, and/or software that provide wired or wireless communication links.”
Applicant further argues in page 9 RE limitations of independent claim 1 “coupling the physics engine to a set of transceivers” that “contrary to the arguments of the Examiner, Daniels does not teach a physics engine.”. In response the examiner contests that this appears to be Applicant’s own conclusion rather than evidence. Daniels clearly teaches physics engine [0084] “Industrial users can use LockAR location vector definitions for surveying, architecture, ballistics, sports predictions, AR visualization analysis, and other physics simulations or for creating spatial ‘events’ that are data driven and specific to a location. Such events can be repeated and shared at a later time.” wherein generating the other physics simulations indicates a using a physics engine that would be coupled to the transceivers to send/receive the generated data for effective generation/display of the AR/VR environment to user/mobile device. 
Applicant also argues in pages 9-10 against the references individually RE the limitation of “coupling the physics engine to a set of transceivers which communicates with the vehicle beinq located in the real world location wherein the physics engine sends at least 9 degrees of freedom of data to the vehicle located in the real world location to control the vehicles control surfaces.” that “While Daniels discloses networking devices to link to a network, there is no discussion of a transceiver being coupled to a vehicle in Daniels… There are NO teachings in Giesner related to the claim limitation: "coupling the physics engine to a set of transceivers which communicates with the vehicle beinq located in the real world location."”. In response, the examiner contests that  one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here Daniel readily teaches coupling the physics engine to a set of transceivers which communicates with the real world location as set forth above. Daniels is silent RE: the set of transceivers communicates with the vehicle being located in the real world location, wherein the physics engine sends at least 9 degrees of freedom of data to the vehicle located in the real world location to control the vehicles control surfaces. However Hutson is cited to teach the set of transceivers communicates with the vehicle being located in the real world location in [0079] “The processor 215 may use the radio module 235 to conduct wireless communications with the UAV 300. The radio module 235 may be configured to transmit the control data to the UAV 300 and receive feedback data from the UAV 300. The radio module 235 may be coupled to an antenna 240 for performing the transmission and reception functions.” 
Hutson further teaches sending at least 9 degrees of freedom of data to the vehicle located in the real world location to control the vehicles control surfaces in Fig 2 and [0076] “processor-readable instructions for the processor 215 to receive user input for controlling the various aspects of the UAV 300, translating the user input into control data based on correspondence and mapping, and transmitting control data to the UAV 300 (e.g., via a Radio Frequency (RF) resource or a radio module 235).”, [0078] “ the first controller 210 may provide for control up to 6 DOF. The second controller 220 may provide for control up to 6 DOF. With at least a combination of the first controller 210 and the second controller 220, the controller 200 may provide for control up to 12 DOF. This allows one of the first controller 210 and second controller 220 to control all flight aspects (e.g., throttling, yawing, pitching, and rolling) of the UAV 300, while allowing another one of the first controller 210 and second controller 220 to control a camera (e.g., a camera 340 or gimbal associated with the camera 340) of the UAV 300. The third controller 230 and/or a wireless communication device 250 (when electrically coupled to the controller 200) may provide additional control of additional aspects of the UAV 300.”. This can be equally included in the physics engine of Daniel to communicate with the vehicle sending the 9 dof data and provide additional functionality to interactively control of the vehicle, as readily recognized by one of ordinary skill in the art at the time of invention. Therefore combined teachings of Daniel and Hutson is sufficient to teach this limitation. Geisner is not relied upon or needed to teach this limitation.
In response to applicant' s argument in page10 RE the limitation of “coupling the physics engine to a set of transceivers which communicates with the vehicle beinq located in the real world location wherein the physics engine sends at least 9 degrees of freedom of data to the vehicle located in the real world location to control the vehicles control surfaces.” that “the Examiner has provided no motivation why it would be desirable to link a physics enqine as claimed, as opposed to a 3D viewer of Daniels, to a set of transceivers.”, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine the references are clearly set forth above from the references itself. Here Daniel [0076], [0078]-[0079] teaching the features “the set of transceivers communicates with the vehicle being located in the real world location, wherein the physics engine sends at least 9 degrees of freedom of data to the vehicle located in the real world location to control the vehicles control surfaces” provide additional functionality to interactively control of a vehicle, a UAV allowing the system to be used as a vehicle control  remotely/wirelessly, in addition to the typical physical simulation, or any other desired functionality through the physics engine module.
In response to applicant's argument in page 10 that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here the obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention with clear teaching, suggestion, and motivation as set forth above.


Applicant also argues in page10 against the references individually RE the limitation of “coupling the physics engine to a set of transceivers which communicates with the vehicle beinq located in the real world location wherein the physics engine sends at least 9 degrees of freedom of data to the vehicle located in the real world location to control the vehicles control surfaces.” that “HUTSON (US20170277176) which is directed to a hand held UAV controller configured to be used with one hand. There is no disclosure or description of VR, physics engines. HUTSON further teaches a completely different method for controlling a UAV than the claimed method. The combination of HUTSON reference with the other references would not function. HUTSON discloses an integrated display that would not function with the other references to form the claimed device.”. In response, the examiner contests that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here Daniel [0076], [0078]-[0079] providing the functionality to interactively control of a vehicle the features can be provided any system equally allowing the system to be used as a vehicle control  remotely/wirelessly, including known AR/VR system, as readily recognized by one of ordinary skill in the art at the time of invention. In addition the integrated display of Hutson, merely appears to be another advantage that applicant has recognized which would flow naturally from following the suggestion of the prior art, and cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Here the cited features of Daniel [0076], [0078]-[0079] would function equally any known system. 
Applicants similar argument in pages 11-12 RE amended limitations with the similar scope in independent claims 9 and 17 are also not persuasive, as set forth above. Dependent claims 2, 3, 6-8, 10-16 and 19-20 stand rejected for depending on the rejected base claims.

Claim Objections
Claim 13 objected to because of the following informalities:
“located” in “a real world located” should be location.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Daniels et al (US 20160133230 A1), in view of Geisner et al (US 20130083011 A1) and further in view of Huston et al (US 20130222369 A1), further in view of Densham et al (US 20100073363 A1), and further in view of Hutson (US 20170277176 A1).
RE claim 1,  Daniels teaches A method of sharing a three-dimensional virtual reality space among a plurality of users (abstract), the method comprising the steps of: 
streaming a first content set from the three-dimensional graphics data at a first level of detail to a first VR headset and a second content set three-dimensional graphics data at a second level of detail to second VR headset (Figs 2C, 2D#286, 4A-B [0056], [0093] wherein the real time content is streamed to the user device at various level of details eg., street level view, helicopter view or 2D map etc, based on user interaction, preference and resource factors etc as illustrated in Fig 4B and [0091]-[0092], [0097]- [0098], [0100] etc); 
capturing a series of 2d images for a topographic landscape using a camera and converting the series of images for the topographic landscape into a captured set of images (Figs 2C, 4A, 6A-B, [0010]-[0012], [0046], [0062], [0075] ); and
syncing the topographic landscape to a real world location using a fixed coordinate system (Figs 3A-D, [0075],  [0080]) and, 
coupling the physics engine to a set of transceivers which communicates with the real world location (Fig 5, [0107] “The network adapter 510 thus can include the mechanical, electrical and signaling circuitry needed to connect the computing device 500 to the network. Illustratively, the network can be embodied as an Ethernet network or a WiFi network. A client can communicate with the computing device over the network by exchanging discrete frames or packets of data according to predefined protocols, e.g., TCP/IP.”, wherein the required circuitry included in the network adaptors for sending and receiving data to/from a client device or mobile stations over the network indicates a set of transceivers, standing for transmitter-receiver, inherent in any network enabled device. For example see Huston [0079] “The radio module 235 may include hardware such as network modems, wireless receiver or transceiver electronics, and/or software that provide wired or wireless communication links.” Furthermore   [0078] “ the LockAR data can be used to place AR content at mobile locations as well. .. The position data in a mobile LockAR data set are relative to GPS coordinates of the mobile location (e.g. from a GPS enabled device at or on the mobile location which continuously updates the orientation of this type of location).” and [0084] “Industrial users can use LockAR location vector definitions for surveying, architecture, ballistics, sports predictions, AR visualization analysis, and other physics simulations or for creating spatial ‘events’ that are data driven and specific to a location. Such events can be repeated and shared at a later time.” wherein generating the other physics simulations indicates a using a physics engine that would be coupled to the transceivers to send/receive the generated data for effective generation/display of the AR/VR environment over the network to user/mobile device.).
Daniels is silent RE: apply physical rules to objects within the virtual reality dataset, a display engine is coupled to the physics engine to convert the dataset into first and second content streams. However Geisner teaches apply physical rules to objects within the virtual reality dataset, a display engine is coupled to the physics engine to convert the dataset into content streams in Figs 3-5, 6F#595-599, [0069] “The information display application 414 identifies data to the virtual data engine 195 for generating the structure and physical properties of an object for display. The information display application 414 may supply and identify a physics model for each virtual object generated for its application to the physics engine 308, or the physics engine 308 may generate a physics model based on an object physical properties data set 320N for the object.”. [0129] “In step 595, the physics engine 308 determines at least one effect on at least one physical property of the virtual object due to the collision based on its one or more physical properties and physical interaction characteristics for the collision. The physics engine 308 simulates realistic behavior of objects based on forces being applied to objects.” And [0132] “Based on the changes to a structural model of the virtual object determined by the physics engine 308, in step 597 the virtual data engine 195 modifies the image data of the virtual object for representing the at least one effect on the at least one physical property of the virtual object and, in step 599, displays the modified image data of the virtual object.” Geisner further teaches generating different level of detail display data based change of perspective/display field of view in Figs 10A-C, [0153]. This can be equally applied in order to generate the first or second content stream in the first/second LOD determined for the first/second headset with the simulated realistic behavior of objects based on physics properties/rules, as readily recognized by one of ordinary skill in the art.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Daniels a system and method to apply physical rules to objects within the virtual reality dataset, a display engine is coupled to the physics engine to convert the dataset into first and second content streams, as suggested by Geisner, as this doesn’t change the overall operation of the system, and it could be used to generate simulated realistic behavior of objects based on physics properties, forces being applied to objects in the content stream and thereby increasing system effectiveness and user experience.
Daniels as modified by Geisner is silent RE: onto a wire frame of the topographic landscape using photogrammetry. However Huston teaches converting the series of images onto a wire frame of the topographic landscape in Fig 11a,  and [0116] to depict a simple/low resolution representation of the terrain/scene, using photogrammetry in Figs 13a-b, [0105]  to build the corresponding 3D model.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Daniels as modified by Geisner a system and method of converting the series of images onto a wire frame of the topographic landscape using photogrammetry, as suggested by Huston, as this doesn’t change the overall operation of the system, and it could be used to effectively generate the 3D model/environment to depict a simple/low resolution representation of the terrain/scene and thereby increasing system effectiveness and user experience.
Daniels as modified by Geisner and Huston is silent RE selectively engage the first VR headset which allows the user to see virtual representations of a vehicle in virtual reality space, the vehicle being located in the real world location. 
However Densham teaches allowing the user to see virtual representations of a vehicle in virtual reality space, the vehicle being located in the real world location in Fig 8, [0060] “the virtual helicopter's position in the virtual environment matches or corresponds to the helicopter drone's position in the physical environment relative to the virtual reference point 7b and physical reference point 7a, respectively. To provide visual feedback to the pilot 152, the visualization engine 26 displays the virtual helicopter 23b as it corresponds to the current orientation and position of the helicopter drone 23a (step 166). The display is shown in a GUI module 92, which allows the pilot to view the virtual environment and interact with the desired position of the virtual helicopter 23b” . This can be applied as Daniels readily teaches displaying a mobile station flight path in virtual reality for interactive visualization (Fig 6A, [0109]) and view the AR content placed in a virtual simulation of reality via headsets, VR glasses/Goggles (Fig 2A, [0009]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Daniels as modified by Geisner and Huston a system and method to selectively engage the first VR headset which allows the user to see virtual representations of a vehicle in virtual reality space, the vehicle being located in the real world location, as set forth above applying Densham, as this doesn’t change the overall operation of the system, and it could be used to interactive control of the vehicle in VR  and thereby increasing system effectiveness and user experience.
Daniels as modified by Geisner, Huston and Densham is silent RE: the set of transceivers communicates with the vehicle being located in the real world location wherein the physics engine sends at least 9 degrees of freedom of data to the vehicle located in the real world location to control the vehicles control surfaces. However Hutson teaches the set of transceivers communicates with the vehicle being located in the real world location in [0079] “The processor 215 may use the radio module 235 to conduct wireless communications with the UAV 300. The radio module 235 may be configured to transmit the control data to the UAV 300 and receive feedback data from the UAV 300. The radio module 235 may be coupled to an antenna 240 for performing the transmission and reception functions.” Hutson further teaches sending at least 9 degrees of freedom of data to the vehicle located in the real world location to control the vehicles control surfaces in Fig 2 and [0076] “processor-readable instructions for the processor 215 to receive user input for controlling the various aspects of the UAV 300, translating the user input into control data based on correspondence and mapping, and transmitting control data to the UAV 300 (e.g., via a Radio Frequency (RF) resource or a radio module 235).”, [0078] “ the first controller 210 may provide for control up to 6 DOF. The second controller 220 may provide for control up to 6 DOF. With at least a combination of the first controller 210 and the second controller 220, the controller 200 may provide for control up to 12 DOF. This allows one of the first controller 210 and second controller 220 to control all flight aspects (e.g., throttling, yawing, pitching, and rolling) of the UAV 300, while allowing another one of the first controller 210 and second controller 220 to control a camera (e.g., a camera 340 or gimbal associated with the camera 340) of the UAV 300. The third controller 230 and/or a wireless communication device 250 (when electrically coupled to the controller 200) may provide additional control of additional aspects of the UAV 300.”. This can be equally included in the physics engine of Daniel to communicate with the vehicle sending the 9 dof data and provide additional functionality to interactively control of the vehicle, as readily recognized by one of ordinary skill in the art at the time of invention.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Daniels as modified by Geisner, Huston and Densham a system and method the set of transceivers communicates with the vehicle being located in the real world location wherein the physics engine sends at least 9 degrees of freedom of data to the vehicle located in the real world location to control the vehicles control surfaces, as suggested by Hutson, as this doesn’t change the overall operation of the system, and it could be used to control flight aspects and various other task remotely allowing additional functionality and thereby increasing system effectiveness and user experience.

RE claim 3, Daniels as modified by Geisner, Huston, Densham and Hutson teaches further comprising a third content set that has an augmented reality content that is less than the content of the first content set (Daniels Figs 2, 4, [0051]-[0053], [0091]-[0092], [0097]-[0098] wherein data in the higher LOD in the various level of details eg., street level view, helicopter view or 2D map etc, has less content. Furthermore Daniels [0060]-[0063], [0065]-[0066] wherein augmenting the virtual object on top of camera feeds for the on-site user indicates less content than the object on the virtual world for the off site user.).
RE claim 6, Daniels as modified by Geisner, Huston, Densham and Hutson is silent RE further including selectively engaging a gimbaled camera on the vehicle, wherein images from the gimbaled camera are streamed into the users head mounted display. However Hutson teaches selectively engaging a gimbaled camera on the vehicle, wherein images from the gimbaled camera are streamed into the users display in [0059], [0105], [0113] to enable the user to control  the camera (e.g., a camera gimbal) on a UAV remotely. This can be equally included to stream the captured image into the users head mounted display, the VR headsets of Daniels [0089]/ Geisner Fig 1, [0066], as readily recognized to one of ordinary skill in the art.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Daniels as modified by Geisner, Huston, Densham and Hutson a system and method of further including selectively engaging a gimbaled camera on the vehicle, wherein images from the gimbaled camera are streamed into the users head mounted display, as set forth above applying Hutson, as this doesn’t change the overall operation of the system, and it could be used to provide interactive control of the camera remotely and thereby increasing system effectiveness and user experience.

RE claim 7, Daniels as modified by Geisner, Huston, Densham and Hutson teaches including providing a second AR image dataset having less content than the first VR image dataset which is streamed to an AR display (Daniels Figs 4A, 6A, [0087], [0089]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Daniels as modified by Geisner, Huston, Densham and Hutson, and further in view of Gribetz et al (US 20170236320 A1).
RE claim 2, Daniels as modified by Geisner, Huston, Densham and Hutson teaches wherein streaming a first content set includes streaming training scenarios and wherein the first content set further comprises a rendered topographic landscape (Daniels Figs 2C, 4B, [0012], [0052]-[0054], [0090], [0097], claim 51).
Daniels as modified by Geisner, Huston, Densham and Hutson is silent RE: as an .obj file having a plurality of .mtl files. However Gribetz teaches  in [0024] “the virtual element is a 3-D model including at least one file specifying a geometry of the object. For example, the file may include vertex data, free-form curve/surface attributes, objects, free-form curve/surface body statements, connectivity between free-form surfaces, grouping and display/render attribute information. Examples of objects include geometric vertices, texture coordinates, vertex normals, and polygonal faces. In one example, an .OBJ file may be used or other similar format, such as .STL and .PLY. The file may include or reference additional elements and/or metadata used by the display system to create the virtual element in the virtual 3-D space. For example, additional files or libraries may be referenced to describe surface shading (i.e., material) properties of objects, such as .MTL files (called “material libraries”), for example.”
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Daniels as modified by Geisner, Huston, Densham and Hutson a system and method as an .obj file having a plurality of .mtl files, as suggested by Gribetz, as this doesn’t change the overall operation of the system, and it could be used to effectively define and store the virtual object description and associated information in well-known formats and thereby increasing system effectiveness and user experience.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Daniels as modified by Geisner, Huston, Densham and Hutson, and further evidenced by/in view of Takahashi (US 20170148219 A1).
RE claim 8, Daniels as modified by Geisner, Huston, Densham and Hutson teaches: wherein providing a first VR image dataset includes a selecting engageable virtual sandbox which gives an overhead view of the entire topographic landscape, and a VR data space topography (Daniels Figs 4B, 6B, [0052]-[0054], [0097]-[0098], [0101] etc wherein the 3rd person, helicopter or map view are equivalent to overhead view that provides a selectable interface. In addition Daniel teaches AR/VR training/gaming scenarios wherein avatars seamlessly moved/controlled ([0013], [0015], [0052] etc) indicates the typical  sandbox environment see Takahashi [0005] teaching creating a seamless sandbox game environment abstract, Figs 2, 6 etc.). 

Claims 9-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Daniels in view of Geisner, further in view of Gribetz, further in view of Densham and Hutson, and further in view of Li (US 9459692 B1). 
RE claim 9,  Daniels teaches A method of sharing a three-dimensional virtual reality space among a plurality of users (abstract), the method comprising the steps of: 
acquiring a plurality of 2-D images of a geographic region using a mobile platform; using photogrammetry to create a first set of three-dimensional graphics data associated with a geographic region to be used by the plurality of users in a shared manner (Daniels Figs 2C, 4A, 6A-B, [0010]-[0012], [0046], [0062]);
positioning a VR headset having a first reference frame having changes in one of first velocity and first acceleration (Figs 3A-C, 6B, [0009], [0116]), selectively streaming either one of the first content streams and second content streams from the three-dimensional graphics data to a the VR headset selectively based upon changes (Figs 2C, 2D#286, 4A-B [0056], [0093] wherein the real time content is selectively streamed to the user device at various level of details eg., street level view, helicopter view or 2D map etc, based on user interaction, preference and resource factors etc as illustrated in Fig 4B and [0090]-[0092], [0097]-[0098], [0100] etc).
Daniels is silent RE: functionally coupling the three-dimensional graphics data to a physics engine configured to apply physical rules to objects within a virtual reality dataset; coupling a display engine to a physics engine to convert the dataset into first and second content streams. However Geisner teaches functionally coupling the three-dimensional graphics data to a physics engine in Fig 3A#308, [0069], [0085]. Geisner further teaches apply physical rules to objects within the virtual reality dataset, a display engine is coupled to the physics engine to convert the dataset into content streams in Figs 3-5, 6F#595-599, [0069] “The information display application 414 identifies data to the virtual data engine 195 for generating the structure and physical properties of an object for display. The information display application 414 may supply and identify a physics model for each virtual object generated for its application to the physics engine 308, or the physics engine 308 may generate a physics model based on an object physical properties data set 320N for the object.”. [0129] “In step 595, the physics engine 308 determines at least one effect on at least one physical property of the virtual object due to the collision based on its one or more physical properties and physical interaction characteristics for the collision. The physics engine 308 simulates realistic behavior of objects based on forces being applied to objects.” And [0132] “Based on the changes to a structural model of the virtual object determined by the physics engine 308, in step 597 the virtual data engine 195 modifies the image data of the virtual object for representing the at least one effect on the at least one physical property of the virtual object and, in step 599, displays the modified image data of the virtual object.” Geisner further teaches generating different level of detail display data based change of perspective/display field of view in Figs 10A-C, [0153]. This can be equally applied in order to generate the first or second content stream in the first/second LOD determined for the first/second headset with the simulated realistic behavior of objects based on physics properties/rules, as readily recognized by one of ordinary skill in the art.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Daniels a system and method of functionally coupling the three-dimensional graphics data to a physics engine configured to apply physical rules to objects within a virtual reality dataset; coupling a display engine to a physics engine to convert the dataset into first and second content streams, as suggested by Geisner, as this doesn’t change the overall operation of the system, and it could be used to generate simulated realistic behavior of objects based on physics properties, forces being applied to objects in the content stream and thereby increasing system effectiveness and user experience.
Daniels as modified by Geisner is silent RE: the three-dimensional graphics data containing a first .obj file and an associated plurality of .mtl files. However Gribetz teaches  in [0024] “the virtual element is a 3-D model including at least one file specifying a geometry of the object. For example, the file may include vertex data, free-form curve/surface attributes, objects, free-form curve/surface body statements, connectivity between free-form surfaces, grouping and display/render attribute information. Examples of objects include geometric vertices, texture coordinates, vertex normals, and polygonal faces. In one example, an .OBJ file may be used or other similar format, such as .STL and .PLY. The file may include or reference additional elements and/or metadata used by the display system to create the virtual element in the virtual 3-D space. For example, additional files or libraries may be referenced to describe surface shading (i.e., material) properties of objects, such as .MTL files (called “material libraries”), for example.”
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Daniels as modified by Geisner a system and method wherein the three-dimensional graphics data containing a first .obj file and an associated plurality of .mtl files;, as suggested by Gribetz, as this doesn’t change the overall operation of the system, and it could be used to effectively define and store the virtual object description and associated information in well-known formats and thereby increasing system effectiveness and user experience.
Daniels as modified by Geisner and Gribetz is silent RE selectively engage the first VR headset which allows the user to see virtual representations of a vehicle in virtual reality space, the vehicle being located in the real world location. 
However Densham teaches allowing the user to see virtual representations of a vehicle in virtual reality space, the vehicle being located in the real world location in Fig 8, [0060] “the virtual helicopter's position in the virtual environment matches or corresponds to the helicopter drone's position in the physical environment relative to the virtual reference point 7b and physical reference point 7a, respectively. To provide visual feedback to the pilot 152, the visualization engine 26 displays the virtual helicopter 23b as it corresponds to the current orientation and position of the helicopter drone 23a (step 166). The display is shown in a GUI module 92, which allows the pilot to view the virtual environment and interact with the desired position of the virtual helicopter 23b” . This can be applied as Daniels readily teaches displaying a mobile station flight path in virtual reality for interactive visualization (Fig 6A, [0109]) and view the AR content placed in a virtual simulation of reality via headsets, VR glasses/Goggles (Fig 2A, [0009]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Daniels as modified by Geisner and Gribetz a system and method to selectively engage the first VR headset which allows the user to see virtual representations of a vehicle in virtual reality space, the vehicle being located in the real world location, as set forth above applying Densham, as this doesn’t change the overall operation of the system, and it could be used to interactive control of the vehicle in VR  and thereby increasing system effectiveness and user experience.
Daniels as modified by Geisner, Gribetz and Densham is silent RE: the set of transceivers communicates with the vehicle being located in the real world location wherein the physics engine sends at least 9 degrees of freedom of data to the vehicle located in the real world location to control the vehicles control surfaces. However Hutson teaches the set of transceivers communicates with the vehicle being located in the real world location in [0079] “The processor 215 may use the radio module 235 to conduct wireless communications with the UAV 300. The radio module 235 may be configured to transmit the control data to the UAV 300 and receive feedback data from the UAV 300. The radio module 235 may be coupled to an antenna 240 for performing the transmission and reception functions.” Hutson further teaches sending at least 9 degrees of freedom of data to the vehicle located in the real world location to control the vehicles control surfaces in Fig 2 and [0076] “processor-readable instructions for the processor 215 to receive user input for controlling the various aspects of the UAV 300, translating the user input into control data based on correspondence and mapping, and transmitting control data to the UAV 300 (e.g., via a Radio Frequency (RF) resource or a radio module 235).”, [0078] “ the first controller 210 may provide for control up to 6 DOF. The second controller 220 may provide for control up to 6 DOF. With at least a combination of the first controller 210 and the second controller 220, the controller 200 may provide for control up to 12 DOF. This allows one of the first controller 210 and second controller 220 to control all flight aspects (e.g., throttling, yawing, pitching, and rolling) of the UAV 300, while allowing another one of the first controller 210 and second controller 220 to control a camera (e.g., a camera 340 or gimbal associated with the camera 340) of the UAV 300. The third controller 230 and/or a wireless communication device 250 (when electrically coupled to the controller 200) may provide additional control of additional aspects of the UAV 300.”. This can be equally included in the physics engine of Daniel to communicate with the vehicle sending the 9 dof data and provide additional functionality to interactively control of the vehicle, as readily recognized by one of ordinary skill in the art at the time of invention.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Daniels as modified by Geisner, Gribetz and Densham a system and method the set of transceivers communicates with the vehicle being located in the real world location wherein the physics engine sends at least 9 degrees of freedom of data to the vehicle located in the real world location to control the vehicles control surfaces, as suggested by Hutson, as this doesn’t change the overall operation of the system, and it could be used to control flight aspects and various other task remotely allowing additional functionality and thereby increasing system effectiveness and user experience.

Daniels as modified by Geisner, Gribetz, Densham and Hutson is silent RE: a first head reference frame having changes in one of first velocity and first acceleration induced by a user's movement within a second moving reference frame having changes in one of a second velocity and a second acceleration, and the selectively streaming selectively based upon differences between changes in one of first velocity and first acceleration induced by a user's movement, and changes in one of the second velocity and the second acceleration. However Li teaches A virtual reality headset that tracks motion of a user relative to a moving vehicle in which the user is located combining data from headset sensors and vehicle sensors to calculate the relative pose utilizing a first head reference frame and moving second vehicle reference in abstract, Figs 2-3, 5-6, col 7 lines 53-61 “The system may then combine vehicle pose 602 and headset pose 612 to calculate the headset pose relative to the vehicle 630. For example, if transformation V (602) maps coordinates from a vehicle frame to an Earth frame, and if transformation H (612) maps coordinates from a headset frame to an Earth frame, then transformation V.sup.−1H maps coordinates from a headset frame to a vehicle frame, as is known in the art. This transformation V.sup.−1H therefore represents the pose 630 of the headset relative to the vehicle.”. Li further teaches controlling virtual reality display modes based on the relative motion with changes in velocity or acceleration preventing undesirable view change/effects in Figs 7-8, col 8 lines 35-col 9 lines 10 “User 101b is located in moving vehicle 102; the user wears virtual reality headset 103. Vehicle 102 makes a sudden stop, which causes the head of user 101b to pitch forward, changing the orientation of the user's head (and hence of the headset) from 801a (level) to 801b (tilted down). Without compensation for this vehicle acceleration, this tilt of the user's head would update the display 110a… While acceleration is in this normal range 804, relative pose updates are calculated and the display on the headset is updated accordingly. Due to the sudden braking of the vehicle 102, the acceleration crosses threshold 803 (which is negative since the vehicle is stopping) at time t.sub.1 and goes into range 806, which is considered excessive vehicle acceleration… When the acceleration 802 reaches threshold 803, the system suspends pose updates and freezes 807 the headset pose used for rendering. Thus the display image 110a does not change as a result of the change of the user's pose from 801a to 801b”. This can be equally applied in order to further control the selectively streaming selectively based upon differences between changes in one of first velocity and first acceleration induced by a user's movement, and changes in one of the second velocity and the second acceleration in order to accurately reflect the relative motion of the user/headset compensating for undesired effects, as readily recognized by one of ordinary skill in the art. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Daniels as modified by as modified by Geisner, Gribetz, Densham and Hutson a system and method of a first head reference frame having changes in one of first velocity and first acceleration induced by a user's movement within a second moving reference frame having changes in one of a second velocity and a second acceleration, and the selectively streaming selectively based upon differences between changes in one of first velocity and first acceleration induced by a user's movement, and changes in one of the second velocity and the second acceleration, as set forth above applying Li, as this doesn’t change the overall operation of the system, and it could be used to provide the content based on the changes in velocity or acceleration of both the user/headset and the vehicle and thereby increasing system effectiveness and user experience
RE claim 10, Daniels teaches wherein streaming a first content stream includes streaming the first dataset which comprises a rendered topographic landscape (Daniels Figs 2C, 4B, [0012], [0052]-[0054], [0090], [0097], claim 51).  
RE claim 11, Daniels teaches wherein streaming a second content stream includes streaming the second dataset having an augmented reality content that is less than the content of the first dataset (Daniels Figs 2, 4, [0051]-[0053], [0091]-[0092], [0097]-[0098] wherein data in the higher LOD in the various level of details eg., street level view, helicopter view or 2D map etc, has less content. Furthermore Daniels [0060]-[0063], [0065]-[0066] wherein augmenting the virtual object on top of camera feeds for the on-site user indicates less content than the object on the virtual world for the off site user.).
RE claim 15, Daniels teaches including converting the first set of three-dimensional graphics data into a second AR image dataset having less content than the first VR image dataset which is streamed to an AR display (Daniels Figs 4A, 6A, [0087], [0089]).
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Daniels as modified by Geisner, Gribetz, Densham, Hutson and Li, and further in view of Huston.
RE claim 12, Daniels teaches capturing a series of 2d images for a topographic landscape using a camera and converting the series of images for the topographic landscape into a captured set of images (Figs 2C, 4A, 6A-B, [0010]-[0012], [0046], [0062], [0075]).
Daniels as modified by as modified by Geisner, Gribetz, Densham, Hutson and Li is silent RE: camera mounted on an unmanned aircraft and into a wire frame of the topographic landscape using photogrammetry. However Hutson teaches camera mounted on an unmanned aircraft in [0002] are well-known for capturing images. In addition Huston teaches converting the series of images onto a wire frame of the topographic landscape in Fig 11a,  and [0116] to depict a simple/low resolution representation of the terrain/scene, using photogrammetry in Figs 13a-b, [0105]  to build the corresponding 3D model.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Daniels as modified by Geisner, Gribetz, Densham, Hutson and Li a system and method of the camera mounted on an unmanned aircraft and converting the series of images onto a wire frame of the topographic landscape using photogrammetry, as suggested by Hutson and Huston as set forth above, as this doesn’t change the overall operation of the system, and it could be used to capturing image utilizing the UAV and effectively generate the 3D model/environment to depict a simple/low resolution representation of the terrain/scene and thereby increasing system effectiveness and user experience.
RE claim 13, Daniels teaches syncing the topographic landscape to a real world location using a fixed coordinate system (Figs 3A-D, [0075],  [0080]).
RE claim 14, Daniels as modified by Geisner, Gribetz, Li, Hutson and Huston teaches including providing a set of polygons over the wire frame to form a virtual reality image dataset (Geisner [0086] “polygon mesh for a real object” and Huston Figs 11, [0114], [0120]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Daniels as modified by Geisner, Gribetz, Densham, Hutson and Li, and further evidenced by/in view of Takahashi. 
RE claim 16, Daniels as modified by Geisner, Gribetz, Densham, Hutson and Li teaches: wherein providing a first VR image dataset includes a first engageable virtual sandbox visual content which gives an overhead view of the entire topography, and in VR data space topography visual content (Daniels Figs 4B, 6B, [0052]-[0054], [0097]-[0098], [0101] etc wherein the 3rd person, helicopter or map view are equivalent to overhead view that provides a selectable interface. In addition Daniel teaches AR/VR training/gaming scenarios wherein avatars seamlessly moved/controlled ([0013], [0015], [0052] etc) indicates the typical  sandbox environment see Takahashi [0005] teaching creating a seamless sandbox game environment abstract, Figs 2, 6 etc.). 

Claims 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Daniels as modified by Geisner, Huston, Densham and Hutson, and further in view of Thurber et al (US 20160019720 A1), and further in view of Macharet et al (Macharet, Douglas G., Armando A. Neto, and Mario FM Campos. "On the generation of feasible paths for aerial robots in environments with obstacles." 2009 IEEE/RSJ International Conference on Intelligent Robots and Systems. IEEE, 2009.).
Claims 17 recites limitations similar in scope with limitations of claim 1 and therefore rejected under the same rationale, wherein the method can used for training a user (Daniels [0013], [0015]), wherein the vehicle is a mobile aircraft that captures the images (Huston [0005]). 
 In addition Daniels as modified by Geisner, Huston, Densham and Hutson teaches capturing a series of images of a terrain using a ccd camera and a LIDAR providing pixel location information (Huston [0065], [0113], [0121]. Furthermore Geisner [0048]) and syncing the wire frame of the topographic landscape to a real world location using a fixed coordinate system by associating the ccd camera and a LIDAR providing pixel location information (Daniels Figs 3A-D, [0080]. In addition Geisner [0040],  Huston Fig 14, [0121]), wherein capturing a series of images of a terrain using a ccd camera disposed on a mobile aircraft traveling over the terrain includes defining a flight path to define the path of a data collection drone (Densham [0065] ). 
Daniels as modified by Geisner, Huston, Densham and Hutson is silent RE: and streaming a second image dataset from the VR image dataset to the VR display. However Thurber teaches in Fig 3, abstract, [0007], [0023],  in order to simultaneously view two different content on the same display/headset. This is available or can equally applied  as Daniels teaches showing a split screen with two different views, in one area of the screen, a representation of the AR content, and in the other area of the screen, a helicopter view of the location in [0097]. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Daniels as modified by Geisner and Huston a system and method streaming a second image dataset from the VR image dataset to the VR display, as suggested by Thurber, as this doesn’t change the overall operation of the system, and it could be used to providing additional view content on the same display and thereby increasing system effectiveness and user experience.
Daniels as modified by Geisner, Huston, Densham, Hutson and Thurber is silent RE: using computer to define the path of a data collection drone to most efficiently calculate needed information for a variety of layers in a variety of spectrum. However Macharet teaches generating feasible trajectories for autonomous aerial vehicles with holonomic constraints in environments with obstacles using Pythagorean Hodograph (PH) curves (abstract, pages 3382 cols 1- 3383 col 1, sections C-D) utilizing computer automatically.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Daniels as modified by Geisner Huston and Thurber a system and method using computer to define the path of a data collection drone to most efficiently calculate needed information for a variety of layers in a variety of spectrum, as suggested by Macharet, as this doesn’t change the overall operation of the system, and it could be used to generate obstacle/collision free efficient path for the data collection/navigation and guide the drone using computer and thereby increasing system effectiveness and user experience.
RE claim 19, Daniels as modified by Geisner, Huston, Densham, Hutson, Thurber and Macharet teaches further includes providing a virtual tool that allows the placement of vehicles within the VR image dataset (Daniels [0013], [0015], [0017], [0088] wherein vehicles are typical AR/VR content as Geisner [0084]   ).
RE claim 20, Daniels as modified by Geisner, Huston, Densham, Hutson, Thurber and Macharet teaches further includes providing a virtual tool that allows visualization of the movement of people on the terrain and modifying the VR image set to include information related to the movement of people on the terrain (Daniels [0013], [0015], [0052] etc).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411.  The examiner can normally be reached on Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sultana M Zalalee/           Primary Examiner, Art Unit 2619